Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2017                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  150643(142)                                                                                             David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 150643
  v                                                                 COA: 313670
                                                                    Wayne CC: 94-000424-FH
  BOBAN TEMELKOSKI,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant for leave to file
  affidavits is DENIED. The affidavits submitted on September 26, 2017, are not accepted
  for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 5, 2017
                                                                               Clerk